—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered May 30, 1991, convicting him of robbery in the second degree (four counts) and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant also contends that he was prejudiced as a result of the prosecutor’s cross-examination of him with regard to his postarrest silence. The record demonstrates that the defense counsel immediately objected to the single question concerning the defendant’s postarrest silence, the question was stricken from the record, and the court gave an adequate curative instruction (see, People v Jefferson, 182 AD2d 775).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.